                Case 1:19-cv-00178-KWR-JFR Document 50-1 Filed 02/14/20 Page 1 of 3


Vincent Espinoza

From:                Allison Brouk <a.brouk@kanner-law.com>
Sent:                Thursday, February 13, 2020 4:16 PM
To:                  Vincent Espinoza; Petrosinelli, Joe; NMDml_Judge Riggs's Chambers nmd.uscourts.gov
Cc:                  Allan Kanner; ckhoury@nmag.gov; Lili Petersen; wgrantham@nmag.gov;
                     christopher.atencio@state.nm.us; jennifer.hower@state.nm.us; david.mitchell@usdoj.gov;
                     shari.howard@usdoj.gov; eileen.mcdonough@usdoj.gov; erica.zilioli@usdoj.gov;
                     cdesaillan@nmelc.org; dmeiklejohn@nmelc.org; mlondon@douglasandlondon.com;
                     pnapoli_napolilaw.com; ssummy@baronbudd.com; fthompson@motleyrice.com;
                     molsen@mayerbrown.com; bduffy@duffyandyoung.com; david.dukes@nelsonmullins.com
Subject:             RE: State of New Mexico v. United States, Case No. 1:19-cv-00178-KWR-JFR
Attachments:         2.13.2020 Letter from Plaintiffs to Judge Riggs.pdf


All,

Please see the attached letter to Judge Riggs sent on behalf of the State of New Mexico and the New Mexico
Environment Department, plaintiffs in this matter.

Respectfully,


Allison Brouk
Kanner & Whiteley, L.L.C.
701 Camp Street
New Orleans, LA
(504) 524‐5777




From: Vincent Espinoza <Vincent_Espinoza@nmd.uscourts.gov>
Sent: Thursday, February 13, 2020 12:37 PM
To: Petrosinelli, Joe <JPetrosinelli@wc.com>; NMDml_Judge Riggs's Chambers nmd.uscourts.gov
<RiggsChambers@nmd.uscourts.gov>
Cc: Allan Kanner <a.kanner@kanner‐law.com>; Allison Brouk <a.brouk@kanner‐law.com>; ckhoury@nmag.gov; Lili
Petersen <e.petersen@kanner‐law.com>; wgrantham@nmag.gov; christopher.atencio@state.nm.us;
jennifer.hower@state.nm.us; david.mitchell@usdoj.gov; shari.howard@usdoj.gov; eileen.mcdonough@usdoj.gov;
erica.zilioli@usdoj.gov; cdesaillan@nmelc.org; dmeiklejohn@nmelc.org; mlondon@douglasandlondon.com;
pnapoli_napolilaw.com <pnapoli@napolilaw.com>; ssummy@baronbudd.com; fthompson@motleyrice.com;
molsen@mayerbrown.com; bduffy@duffyandyoung.com; david.dukes@nelsonmullins.com
Subject: RE: State of New Mexico v. United States, Case No. 1:19‐cv‐00178‐KWR‐JFR

Good Morning, Counsel:

In response to your joint letter (dated February 11, 2020) and the e-mail from Mr. Petrosinelli (dated Tuesday,
February 11, 2020 at 5:51 p.m.), please find attached an e-filed copy of the Notice of Consent to Transfer
signed by the Honorable Kea W. Riggs consenting to the transfer of your case to the U.S. Judicial Panel on
Multidistrict Litigation pursuant to 28 U.S.C. § 1407.


                                                          1
                Case 1:19-cv-00178-KWR-JFR Document 50-1 Filed 02/14/20 Page 2 of 3
Please be advised that you may file a motion and submit a proposed stipulated order should you need the Court
to take further action to facilitate transfer of your case.

Please do not hesitate to contact me if you have additional questions or concerns.

Very Respectfully,
________________________________________________________
Vincent D.Espinoza
Judicial Assistant to U.S. District Judge Kea W. Riggs
U.S. District Court, District of New Mexico
Phone: (505) 348-2351
E-mail: Vincent_Espinoza@nmd.uscourts.gov

From: Petrosinelli, Joe <JPetrosinelli@wc.com>
Sent: Tuesday, February 11, 2020 5:51 PM
To: NMDml_Judge Riggs's Chambers nmd.uscourts.gov <RiggsChambers@nmd.uscourts.gov>
Cc: a.kanner@kanner‐law.com; a.brouk@kanner‐law.com; ckhoury@nmag.gov; e.petersen@kanner‐law.com;
wgrantham@nmag.gov; christopher.atencio@state.nm.us; jennifer.hower@state.nm.us; david.mitchell@usdoj.gov;
shari.howard@usdoj.gov; eileen.mcdonough@usdoj.gov; erica.zilioli@usdoj.gov; cdesaillan@nmelc.org;
dmeiklejohn@nmelc.org; mlondon@douglasandlondon.com; pnapoli_napolilaw.com <pnapoli@napolilaw.com>;
ssummy@baronbudd.com; fthompson@motleyrice.com; molsen@mayerbrown.com; bduffy@duffyandyoung.com;
david.dukes@nelsonmullins.com
Subject: State of New Mexico v. United States, Case No. 1:19‐cv‐00178‐KWR‐JFR

Dear Judge Riggs – please see the attached letter regarding the above matter sent on behalf of co‐lead counsel for both
plaintiffs and defendants in the MDL titled In re: Aqueous Film‐Forming Foam Products Liability Litigation, MDL No. 2873,
pending in U.S District Court for the District of South Carolina before Judge Richard M. Gergel. I have copied all counsel
of record in the above matter.

Respectfully,

Joe Petrosinelli

Joseph Petrosinelli
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202‐434‐5547 | (F) 202‐434‐5029
jpetrosinelli@wc.com | www.wc.com/jpetrosinelli




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.



Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
                                                                     2
                Case 1:19-cv-00178-KWR-JFR Document 50-1 Filed 02/14/20 Page 3 of 3
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                    3
